UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 CHINDEX INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 13-3097642 (State of Incorporation) (IRS Employer Identification No.) 7201 WISCONSIN AVENUE BETHESDA, MARYLAND 20814 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Preferred Stock Purchase Rights The NASDAQ Stock Market If the form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. /X/ If the form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. / / Securities Act registration statement file number to which this form relates: (if applicable)N/A Securities to be registered pursuant to Section 12(g) of the Act: None Item 1.Description of Registrant’s Securities to be Registered. On June 4, 2007, the Board of Directors of Chindex International, Inc. (the “Company”) adopted the Company’s Stockholder Rights Plan by declaring a dividend distribution of one Right for each outstanding share of common stock, par value $.01 per share, of the Company, regardless of class (the “Common Shares”) to stockholders of record on June 14, 2007 (the “Record Date”).Each Right entitles the registered holder to purchase from the Company a unit (“Unit”) consisting of one one-hundredth of a share of SeriesA Junior Participating Preferred Stock, par value $.01 per share, of the Company (the “Preferred Shares”), at a price of $58 per Unit (the “Purchase Price”), subject to adjustment.The description and terms of the Rights are set forth in a Rights Agreement (the “Rights Agreement”) between the Company and American Stock Transfer &
